Examiner's Amendment/Comment
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Union on 02/09/2020. It is noted, however, that applicant has not filed a proper certified copy of the EM 007678511 application as required by 37 CFR 1.55.
A proper certified copy of a foreign priority document may not be filed via EFS Web as is the case here. The certified copy may be retrieved electronically via WIPO DAS, or a hard copy version of the document may be mailed to the Office or deposited at the USPTO walk-up window.
Applicant is reminded that 37 CFR 1.55(i)(2) requires that when utilizing a priority document exchange, including WIPO DAS in Hague applications, the priority claim be made in an Application Data Sheet (ADS). As the ADS is not a part of the Hague application process, an attempt to retrieve the priority document via WIPO DAS will not be made by the USPTO until the applicant submits a corrected ADS (37 CFR 1.76(c)), which includes a priority claim meeting the requirements of 37 CFR 1.55(i)(2).
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323.
Conclusion
In conclusion this application stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.K./Examiner, Art Unit 2913                                                                                                                                                                                                        



/George D. Kirschbaum/Primary Examiner, Art Unit 2922